Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00118-CV

                            IN THE INTEREST OF X.T. and L.T.

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-02021
                 Honorable Charles E. Montemayor, Associate Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. No costs of appeal are taxed against appellant.

       SIGNED June 29, 2022.


                                                _____________________________
                                                Liza A. Rodriguez, Justice